Citation Nr: 0111066	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  96-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Evaluation of residuals of a right ankle fracture, rated as 
10 percent disabling.  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to March 
1967.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 1995 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) at San Juan, 
Puerto Rico.

The veteran had a personal hearing on his appeal before a 
hearing officer at the RO in April 1997.  A complete 
transcript is of record.  


FINDING OF FACT

Residuals of a right ankle fracture are manifested by not 
more than moderate limitation of motion.  


CONCLUSION OF LAW

Residuals of a fractured right ankle are not more than 10 
percent disabling.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 
5271 (2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA outpatient treatment records show, in August 1995, that 
the veteran was seen for complaints of chronic right ankle 
pain due to an old fracture.  Moderate right ankle swelling 
was noted.  An old fracture of the right ankle was assessed.  

Jose R. Busquets, M.D., reported in February 1996 that the 
veteran had tenderness of the right distal anterior tibia and 
a painful right talar joint.  Status post right distal tibial 
fracture (traumatic osteoarthritis) with tarsal tunnel 
syndrome to be ruled out was assessed.  X-ray examination 
showed mild periarticular sclerosis at the right ankle.  

On a VA examination in August 1996, the veteran's history of 
a right ankle fracture during active service from a jump that 
was treated with a cast for several weeks was noted.  On 
standing, he complained of pain and a needle-like sensation 
on the lateral aspect of the right ankle.  The objective 
findings included no swelling, deformity, crepitus, nor 
instability of the right ankle.  There was no muscle atrophy 
in all the right lower extremity muscles, which showed normal 
strength.  Mild tenderness was elicited to palpation on the 
lateral malleolus of the right foot.  He could stand, squat, 
and rise on his right toes and heel without problems.  There 
was full range of motion of the right ankle.  The right 
Achilles reflex was equal and symmetrical with the left 
Achilles reflex.  Residuals of a right ankle fracture were 
diagnosed.  

During the veteran's April 1997 hearing, he testified that he 
had pain and weakness of the right ankle that caused him to 
fall.  He complained that his right ankle was frequently 
swollen and inflamed.  Due to the right ankle disability, he 
testified that he could not run or perform any form of 
physical exercise and could not stay standing because his 
right ankle could not take the pressure of his weight.  He 
stated that he could not turn his right ankle and he often 
had to stop walking due to right ankle pain.  He testified 
that he could run in an emergency but it caused right ankle 
pain and he feared that his right ankle would fail and he 
would fall.  He indicated a lot of pain on movement of the 
right ankle.  He related that right ankle swelling "comes 
and goes."  He stated that he used a cane for his right 
ankle problems occasionally during the day and when he went 
out at night for his balance.  He testified that he wore a 
high boot without which his right ankle was not stable.  He 
used an elastic band to support the right ankle and rested it 
on two pillows.  When he was not wearing his boots he always 
used his elastic right ankle support.  

On a VA examination in September 1997, the veteran complained 
of right ankle pain.  X-ray examination of the right ankle 
had revealed degenerative joint disease.  The physical 
examination revealed no swelling, instability, tenderness to 
palpation, nor muscle atrophy of the right ankle.  There was 
a medial malleolus bony deformity of the right ankle which 
was twice the normal size but not tender to palpation.  There 
was moderate crepitation of the right ankle joint.  Numbness 
of the right ankle was revealed.  Normal muscle strength of 
the right ankle was found.  Full, complete and pain-free 
range of motion of the right ankle was described.  The 
diagnosis was right ankle fracture with degenerative joint 
disease.  

On a VA examination in February 2000, the veteran's history 
was detailed that the jump that had resulted in the inservice 
right ankle fracture was from a tank during military 
exercises, and from twisting his right ankle on landing.  His 
medical history (subjective complaints) included frequent 
giving way of the right foot, frequent right ankle swelling, 
frequent twisting and sprains of the right ankle, right ankle 
crepitation, daily right ankle pain and stiffness, poor 
control of the right foot and ankle, and use of a right ankle 
brace as needed.  He stated that he had had to stop doing 
field work in a voluntary corps and also had to stop driving 
due to right ankle pain.  The physical examination (objective 
findings) revealed that right ankle dorsiflexion was to 10 
degrees.  Plantar flexion was to 20 degrees.  Supination was 
to 15 degrees.  Right ankle eversion was to 10 degrees.  
There was no painful motion.  It was not found that any 
motion or right ankle function was additionally limited by 
pain, fatigue, weakness, or lack of endurance following 
repetitive use or during flare-ups.  He had tenderness to 
palpation at the anterior talofibular ligament area, at the 
"sustentaculum tali and cuboid #3", and the anterior distal 
tibia of the ankle.  There was no crepitation.  Anterior 
posterior drawer test was negative.  He did not use assistive 
devices.  He had equal step length and normal cadence.  There 
was no finding of ankylosis or leg length abnormality.  There 
were no signs of inflammatory arthritis.  Right ankle X-ray 
examination showed a small area of periosteal thickening at 
the distal third lateral aspect of the right tibia and a 
somewhat translucent superior border of the right navicular 
bone that could be due to osteochondrosis.  The diagnosis was 
history of right ankle fracture.  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2000).

The Board has considered all the evidence of record.  
However, the most probative evidence of the degree of 
impairment consists of records generated in proximity to and 
since the claim on appeal.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (2000).  

In DeLuca v. Brown, 8 Vet. App. 202, 205 (1995), the United 
States Court of Appeals for Veterans Claims (Court) held that 
it is improper to assign a particular disability rating where 
the examination "merely recorded the veteran's range of 
motion at the time without considering his functional loss on 
use due to flare-ups."  See also Schafrath v. Derwinski, 1 
Vet. App. 589, 592-93 (1991).  In addition, the Court stated 
that 38 C.F.R. §§ 4.40, 4.45 (2000) applies to evaluating 
injuries of the joints and that an examination should 
consider the degree of additional range-of-motion loss due to 
pain, weakened movement, excess fatigability and 
incoordination.  DeLuca, 8 Vet. App. at 207.  

Diagnostic Code 5010, arthritis due to trauma, requires 
substantiation by X-ray findings.  Traumatic arthritis is to 
be rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2000).  Degenerative arthritis is to be 
rated on the basis of limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2000).  Moderate limitation of 
motion of an ankle warrants a 10 percent evaluation and 
marked limited motion warrants a 20 percent evaluation.  
Diagnostic Code 5271 (2000).  

The average normal range of motion of the ankle is 
dorsiflexion from 0 to 20 degrees and plantar flexion from 0 
to 45 degrees.  38 C.F.R. § 4.71 (2000).  

Malunion of os calcis or astragalus with marked deformity 
warrants a 20 percent evaluation under Diagnostic Code 5273.  
A 10 percent evaluation is assigned for such deformity of 
moderate severity.  An astragalectomy would result in a 20 
percent evaluation under Diagnostic Code 5274.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5273, 5274 (2000).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).

The veteran is competent to report his symptoms; however, to 
the extent that he has described the residuals of his right 
ankle fracture, the medical findings do not support his 
contentions for a higher evaluation.  The Board attaches far 
greater probative weight to the clinical findings of a 
skilled, unbiased professional than to the veteran's 
statements, even if sworn, in support of a claim for monetary 
benefits.  

Specifically, the veteran has testified to or complained of 
pain, needle-like sensations, weakness, instability, 
swelling, inflammation, limitation of motion, need for a 
cane, brace and elastic support, twisting, sprains, and 
crepitation regarding his right ankle disability.  However, 
the medical evidence does not confirm all of this.  It is 
shown that he has limitation of dorsiflexion and plantar 
flexion and tenderness to palpation in some parts.  Multiple 
physical examinations have confirmed the 
absence of weakness, instability, pain on motion, swelling, 
and instability.  Crepitation of the right ankle was termed 
moderate in 1997 but absent in 2000.  
There is no objective indication or medical recommendation of 
the need for a cane, brace or other support of the right 
ankle.  His walking, standing and weight-bearing abilities as 
far as the right ankle is concerned have not been 
demonstrably impaired, even though he has complained 
otherwise.  

With painless dorsiflexion to 10 degrees and plantar flexion 
to 20 degrees with supination to 15 degrees and eversion to 
10 degrees, no more than moderate limitation of motion of the 
right ankle is shown and the current 10 percent rating is the 
highest appropriate one.  38 C.F.R. § 4.71a including 
Diagnostic Code 5271 (2000).  Ankylosis of the right ankle is 
not shown, therefore diagnostic codes 5270 and 5272 are not 
applicable.  In consideration of the X-ray changes of the 
right ankle, tenderness and, possibly, crepitation, there 
still is no medically demonstrated weakness, instability, 
pain on motion, swelling, instability or incoordination 
during ordinary circumstances or during any flare-up to merit 
an additional disability evaluation under the provisions 
outlined in DeLuca, and provided in 38 C.F.R. §§ 4.40, 4.45 
and 4.59.  

The provisions of the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) have been 
considered in this case.  Nevertheless, since the procedural 
development of this case has been complete with regard to the 
VA's duty to assist the veteran in the development of his 
claim and appeal, and the veteran has vigorously met his duty 
to present all the available evidence in support of his 
claim, pursuant to appropriate notice from the RO, the 
purpose of the new law has been met in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  


ORDER

An evaluation in excess of 10 percent for residuals of a 
fractured right ankle is denied.  


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 



